[Cite as Wedemeyer v. U.S.S. F.D.R. (CV-42) Reunion Assn., 2010-Ohio-1502.]




                      IN THE COURT OF APPEALS OF OHIO
                          THIRD APPELLATE DISTRICT
                               ALLEN COUNTY




ALBERT WEDEMEYER,

        PLAINTIFF-APPELLANT,                                     CASE NO. 1-09-57

        v.

USS FDR (CV-42)
REUNION ASSOCIATION,                                             OPINION

        DEFENDANT-APPELLEE.




                  Appeal from Allen County Common Pleas Court
                           Trial Court No. CV2009 0736

                                    Judgment Affirmed

                            Date of Decision:        April 5, 2010




APPEARANCES:

        Thomas A. Sobecki for Appellant

        Richard E. Siferd for Appellee
Case No. 1-09-57


PRESTON, J.

       {¶1} Although originally placed on our accelerated calendar, we have

elected pursuant to Loc.R. 12(5) to issue a full opinion in lieu of a summary

journal entry.

       {¶2} Plaintiff-appellant, Albert Wedemeyer (hereinafter “Wedemeyer”),

appeals the Allen County Court of Common Pleas’ judgment granting defendant-

appellant’s, U.S.S. F.D.R. (CV-42) Reunion Association’s (hereinafter “Reunion

Association”), motion to dismiss. For the reasons set forth below, we affirm.

       {¶3} On July 23, 2009, Wedemeyer, a resident of Georgia, filed a two-

count complaint against the Reunion Association alleging, in pertinent part, that

the Reunion Association is a non-profit unincorporated association organized for

social purposes whose membership is open to all active duty, retired, and

honorably discharged members of the Armed Forces who served on the U.S.S.

Franklin D. Roosevelt (CV-42). (Complaint, Doc. No. 1, at ¶¶1-2). In count one

Wedemeyer alleged that he was regular member of the Reunion Association until

May 16, 2009 when he was expelled for life from membership due to his allegedly

disruptive conduct, which conduct he denied. (Id. at ¶¶5-7). Wedemeyer alleged

that he “was not provided reasonable notice and hearing with an opportunity to

defend against the charges prior to his expulsion.” (Id. at ¶8). Wedemeyer further

alleged that the Reunion Association’s treasurer’s address is 7925 Bechtol Road,



                                       -2-
Case No. 1-09-57


Lima, Ohio 45801, and that Article I, Section 2, of the Reunion Association’s

constitution and by-laws provided that the Reunion Association “shall have as its

address for official correspondence the address of the Secretary or of the Treasurer

as designated from time to time by the Executive Board.” (Id. at ¶¶3-4). In count

two of the complaint, Wedemeyer alleged that, as a result of his expulsion, he has

suffered severe emotional distress and humiliation, as well as special damages of

$700 for hotel expenses, transportation, and meals, and over $4,600 in expenses

regarding a film that was to be converted to DVD format for the benefit of the

Reunion Association. (Id. at ¶¶11-12).

         {¶4} With respect to count one, Wedemeyer asked the court for an order

enjoining the Reunion Association from removing his name from its membership

roster; ordering the Reunion Association to reinstate his membership as if he had

never been removed; and further ordering the Reunion Association to desist from

excluding him from membership rights. (Complaint, Doc. No. 1). With respect to

count two, Wedemeyer sought compensatory damages in excess of $25,000.00.

(Id.).    With respect to both counts, Wedemeyer sought attorney’s fees,

prejudgment interest, post-judgment interest, costs, expenses, and such other relief

as the court deemed just and proper. (Id.).

         {¶5} On August 19, 2009, the Reunion Association filed a motion to

dismiss on the basis that “the Court lacks jurisdiction over this defendant.” (Doc.



                                         -3-
Case No. 1-09-57


No. 3). On September 3, 2009, the trial court granted the motion to dismiss. (Doc.

No. 4). On September 4, 2009, Wedemeyer filed a response to the motion along

with an affidavit and accompanying documents. (Doc. No. 5).

      {¶6} On September 29, 2009, Wedemeyer filed an appeal from the trial

court’s dismissal, which was assigned appellate case no. 1-09-52. (Doc. Nos. 7, 9).

On October 7, 2009, this Court determined sua sponte that it lacked jurisdiction

for want of a final appealable order. (Doc. No. 10). On that same day, the trial

court entered judgment again, this time specifically ordering that Wedemeyer’s

complaint be dismissed. (Doc. No. 11).

      {¶7} On October 29, 2009, Wedemeyer filed this present appeal, assigned

appellate case no. 1-09-57. (Doc. Nos. 13-14). Wedemeyer now appeals raising

three assignments of error for our review.         We have elected to address

Wedemeyer’s assignments of error out of the order they appear in his brief and to

combine his first and second assignments of error for discussion.

                     ASSIGNMENT OF ERROR NO. III

      THE COURT OF COMMON PLEAS COMMITTED
      REVERSIBLE    ERROR    IN   NOT  CONSIDERING
      PLAINTIFF’S RESPONSE TO DEFENDANT’S MOTION TO
      DISMISS INCLUDING THE AFFIDAVIT OF ALBERT
      WEDEMEYER.

      {¶8} In his third assignment of error, Wedemeyer argues that the trial

court erred by ruling on the Reunion Association’s motion to dismiss without



                                         -4-
Case No. 1-09-57


considering his response. Specifically, Wedemeyer argues that his response was

timely because the motion was served upon him by regular mail, and Civ.R. 6(E)

provided three (3) additional days beyond Local Rule 3.03’s fourteen (14)-day

time limit. We disagree.

        {¶9} The interpretation of a civil rule, as well as local rules promulgated

pursuant to Civ.R. 83, presents a question of law, which we review de novo. Cf.

State v. South, 162 Ohio App.3d 123, 2005-Ohio-2152, 832 N.E.2d 1222, ¶9 (de

novo review of the interpretation of Crim.R. 16). De novo review is independent

and without deference to the trial court’s determination. Wilson v. AC & S, Inc.,

169 Ohio App.3d 720, 2006-Ohio-6704, 864 N.E.2d 682, ¶61; In re J.L., 176 Ohio

App.3d 186, 2008-Ohio-1488, 891 N.E.2d 778, ¶33.

        {¶10} Pursuant to Civ.R. 83, the Allen County Court of Common Pleas

adopted Local Rule 3.03 (eff. 12/3/07), which provides, in pertinent part:

        All motions shall be accompanied by a brief stating the grounds
        thereof and citing the authorities relied upon. The opposing
        counsel or party may file an answer brief by the fourteenth day
        after the day on which the motion was filed. Thereafter, the
        motion shall be deemed submitted to the judge to whom the case
        is assigned. * * * This rule shall apply to all motions * * * except
        as otherwise provided herein.

(Emphasis added). Civ.R 6(E)1 provides, in pertinent part:


1
  Civ.R. 6(E) has been commonly referred to as the “three-day mail rule,” the “three day mail[ing] rule,” or
the “mailbox rule.” See, e.g., Pulfer v. Pulfer (1996), 110 Ohio App.3d 90, 92, 673 N.E.2d 656; Clemons v.
Clemons, 4th Dist. No. 03CA5, 2003-Ohio-6210, ¶5; Frasca v. State Bd. of Chiropractic Examiners (July
30, 1998), 10th Dist. No. 97APE10-1387, at *4.


                                                   -5-
Case No. 1-09-57


       (E) Time: additional time after service by mail

       Whenever a party has the right or is required to do some act or
       take some proceedings within a prescribed period after the
       service of a notice or other paper upon him and the notice or paper
       is served upon him by mail, three days shall be added to the
       prescribed period.

(Emphasis added).

       {¶11} In Harvey v. Hwang, the Ohio Supreme Court decided whether

Civ.R. 6(E) extended the time for filing a motion for a new trial under Civ.R.

59(B) and a motion for judgment notwithstanding the verdict under Civ.R. 50(B)

beyond fourteen (14) days after the entry of judgment when the judgment entry is

mailed to the parties. 103 Ohio St.3d 16, 2004-Ohio-4112, 812 N.E.2d 1275, ¶9.

The Ohio Supreme Court ultimately answered this question in the negative. Id. at

¶10.

       {¶12} In reaching its decision, the Court in Harvey first noted that the clear

language of Civ.R. 50(B) and 59(B) both stated that the motions may be filed “not

later than fourteen days after the entry of judgment.” Id. at ¶11. The Court then

noted that the language of Civ.R. 6(E) specifically referred to taking action “within

a prescribed period after service”; whereas, Civ.R. 50(B) and 59(B) “provides

parties the right to file a motion for JNOV and to serve a motion for a new trial

within the prescribed period of 14 days after entry of judgment--not ‘within a

prescribed period after the service of a notice or other paper.”’ Id. at ¶12



                                        -6-
Case No. 1-09-57


(emphasis in original). The Court went on to provide several examples of rules

wherein Civ.R. 6(E) would be applicable:

       Civ.R. 12 supplies an example where Civ.R. 6(E) applies. Civ.R.
       12(A)(1) provides, “The defendant shall serve his answer within
       twenty-eight days after service of the summons and complaint
       upon him.” (Emphasis added.) Civ.R. 12(A)(2) provides that a
       party served with a pleading stating a cross-claim against him
       shall serve an answer thereto within 28 days after the service
       upon him of the pleading. Similarly, Civ.R. 15(A), governing
       amended pleadings, provides that a party “shall plead in
       response to an amended pleading within the time remaining for
       response to the original pleading or within fourteen days after
       service of the amended pleading, whichever period may be the
       longer, unless the court otherwise orders.” (Emphasis added.)
       See, also, Civ.R. 31(A) (providing a party the right to serve
       cross-questions to depositions upon written questions within 21
       days “after the notice and written questions are served”
       [emphasis added]); Civ.R. 38(C) (allowing a party to demand a
       jury trial on additional issues “within fourteen days after service
       of the demand for jury trial on specified issues” [emphasis
       added]).

Id. at ¶13. The Court also noted that its holding in Harvey—that Civ.R. 6(E) does

not extend Civ.R. 50(B) and 59(B)’s fourteen-day filing deadline—was consistent

with the greater weight of authority in Ohio, as well as its holding in Duganitz v.

Ohio Adult Parole Auth., wherein it held that Civ.R. 6(E) does extend Civ.R.

53(E)(3)(a)’s fourteen-day filing deadline for objections to a magistrate’s decision.

Id. at ¶¶16-17, citing Martin v. Lesko (1999), 133 Ohio App.3d 752, 756, 729

N.E.2d 839 (Civ.R. 6[E] does not extend time for filing an appeal from an

arbitration award where time runs from the date of “entry of the award”);



                                        -7-
Case No. 1-09-57


Weissenberger’s Ohio Civil Procedure 2000 Litigation Manual (1999) 63

(“Properly construed, Rule 6[E] applies only to time periods that are triggered by

the service of a document or notice. Time periods that are triggered by acts other

than a service of a document or notice are not subject to the 3-day extension”); 1

Baldwin’s Ohio Practice: Klein & Darling, Civil Practice (1997) 604, Section AT

6-42 (“Rule 6[E] is limited to situations in which action is required after service of

a notice or other paper”); Duganitz (2001), 92 Ohio St.3d 556, 557, 751 N.E.2d

1058.

        {¶13} In Martin v. Lesko—favorably cited by the Ohio Supreme Court in

Harvey, supra—the Court of Appeals for the Second District found that Civ.R.

6(E)’s three-day mail rule did not apply to Montgomery County Loc.R.

2.35(XI)(A), which provided that an appeal from an arbitration award “shall be

taken * * * within twenty-one (21) days after the entry of the award * * * on the

docket in the office of the Clerk of Courts.” (1999), 133 Ohio App.3d 752, 755,

729 N.E.2d 839; Harvey, 2008-Ohio-4112, at ¶16. The trial court in that case

determined that Lesko’s appeal, which was filed past Loc.R. 2.35(XI)(A)’s

twenty-one (21) day deadline, was untimely, and entered judgment based upon the

arbitration award. Martin, 133 Ohio App.3d at 755. Thereafter, Lesko moved for

relief from the trial court’s judgment pursuant to Civ.R. 60(B)(5), arguing, in

pertinent part, that his appeal was timely under Loc.R. 2.35(XI)(A) in light of



                                        -8-
Case No. 1-09-57


Civ.R. 6(E). Id. The trial court disagreed and denied the motion; Lesko then

appealed. Id.

       {¶14} On appeal, Lesko again argued that his notice of appeal from the

arbitration award was timely under Loc.R. 2.35(XI)(A) in light of Civ.R. 6(E). Id.

at 756. The appellate court, however, found that “the additional time period

provided for Civ.R. 6(E) applies only to periods of time commenced by the service

of a notice or paper upon the party against whom the time runs, and has no

application when the time period is commenced by the filing of a document with

the clerk of courts.” Id., citing Pogacsnik v. Jewett (July 29, 1992), 9th Dist. No.

91-CA-5216; Pulfer v. Pulfer (3d Dist. 1996), 110 Ohio App.3d 90, 92, 673

N.E.2d 656; Hucke v. Hucke (Aug. 31, 1990), 2nd Dist. No. 11882. The Court of

Appeals explained:

       * * * the crucial question is, what is the event that triggers the
       time period? Where, as in the case before us, that event is the
       filing of a document with the clerk of courts, it is immaterial that
       copies of that document, or other documents, are
       contemporaneously required to be served upon the parties.
       Where the triggering event is the service, by mail, of a paper
       upon a party, Civ.R. 6(E) applies; where the triggering event is
       the filing of a document, it does not apply.

Martin, 133 Ohio App.3d at 756.

       {¶15} A cursory reading of appellate court decisions from our sister

districts might lead one to incorrectly conclude that Civ.R. 6(E) applies to Loc.R.

3.03. The Eighth, Ninth, Tenth, and Eleventh Districts have stated, often in dicta,


                                       -9-
Case No. 1-09-57


that Civ.R. 6(E)’s three-day mailing rule applies to the local rules of the trial

courts under their respective jurisdictions. See, e.g. Ferreri v. Plain Dealer

Publishing Co. (2001), 142 Ohio App.3d 629, 636, 756 N.E.2d 712 (Cuyahoga

County Common Pleas Loc. R. 11(C)); Barksdale v. Murtis H. Taylor Multi

Services Center, 8th Dist. No. 82540, 2003-Ohio-5653, ¶22 (same); Zeidler v.

D’Agostino, 8th Dist. No. 85161, 2005-Ohio-2738, ¶17 (same); Ohio Turnpike

Comm. v. Zayed, 8th Dist. No. 92980, 2009-Ohio-4203, ¶8 (Rocky River

Municipal Court Rules of Practice and Procedures, R. 29); Darulis v. City of

Cuyahoga Falls (June 23, 1993), 9th Dist. No. 15993, at *1 (Summit County

Court of Common Pleas Loc.R. 7.14(A)); Canady v. Rekau & Rekau, Inc., 10th

Dist. No. 09AP-32, 2009-Ohio-4974, ¶12, fn. 1 (Franklin County Court of

Common Pleas Loc.R. 21.01); U.S. Bank Nat. Assn. v. Morales, 11th Dist. No.

2009-P-0012, 2009-Ohio-5635, ¶27 (Portage Cty. Loc.R. 8.02). However, the

local rules at issue in those cases, unlike Loc.R. 3.03, provided time limitations

that commenced with service of notice or other papers for which Civ.R. 6(E)

would be applicable. See, e.g. Franklin County Court of Common Pleas Loc. R.

21.01 (“* * * The opposing counsel or a party shall serve any answer brief on or

before the 14th day after the date of service as set forth on the certificate of service

attached to the served copy of the motion. The moving party shall serve any reply

brief on or before the 7th day after the date of service as set forth on the certificate



                                         - 10 -
Case No. 1-09-57


of service attached to the served copy of the answer brief.”) (emphasis added);

Portage County Court of Common Pleas Loc.R. 8.02 (“Any memorandum in

opposition to the motion shall be filed and served upon the movant fourteen (14)

days from the date the motion is served.”) (emphasis added). Therefore, even

assuming that the appellate courts’ statements concerning the application of Civ.R.

6(E) made in those cases were precedential and not mere dicta, this case is,

nonetheless, distinguishable from those cases as Loc.R. 3.03’s time limitation

commences from the date of filing.

       {¶16} Similar to the provisions in Harvey, Martin, and Pulfer, Allen

County Loc.R. 3.03’s fourteen (14)-day deadline begins to run when the motion is

filed, not “within a prescribed period after the service of a notice or other paper.”

The fact that Wedemeyer was served with the motion by ordinary mail is not

dispositive. Martin, 133 Ohio App.3d at 756.           Therefore, based upon the

aforegoing, Civ.R. 6(E) does not extend Loc.R. 3.03’s fourteen (14)-day filing

deadline.

       {¶17} The Reunion Association filed its motion to dismiss on August 19,

2009. (Doc. No. 3). Pursuant to Loc.R. 3.03, Wedemeyer had fourteen (14) days

from that date (Aug. 19, 2009) to file his answer brief. Wedemeyer did not file his

answer brief until September 4, 2009, which was sixteen (16) days “after the day

on which the motion was filed.” Loc.R. 3.03; (Doc. No. 5). As such Wedemeyer’s



                                       - 11 -
Case No. 1-09-57


answer brief was untimely under Loc.R. 3.03, and Civ.R. 6(E) did not extend the

filing deadline for the reasons stated above. Loc.R. 3.03 further provides that after

the fourteen (14)-day filing deadline, “the motion shall be deemed submitted to the

judge to whom the case is assigned”; and therefore, the trial court did not err in

ruling on the motion on September 3, 2009 (15 days after the filing of the motion)

without considering Wedemeyer’s untimely answer brief.

       {¶18} For all these reasons, Wedemeyer’s third assignment of error is

overruled.

                       ASSIGNMENT OF ERROR NO. I

       THE COURT OF COMMON PLEAS COMMITTED
       REVERSIBLE ERROR IN GRANTING APPELLEE’S
       MOTION TO DISMISS BY FINDING THAT THE COURT
       LACKED JURISDICTION OVER THE SUBJECT MATTER.

                       ASSIGNMENT OF ERROR NO. II

       THE COURT OF COMMON PLEAS COMMITTED
       REVERSIBLE ERROR IN GRANTING APPELLEE’S
       MOTION TO DISMISS TO THE EXTENT IT WAS RULING
       THAT THE COURT LACKED JURISDICTION OVER THE
       PERSON.

       {¶19} In his first assignment of error, Wedemeyer argues that the trial

court erred by determining that it lacked subject matter jurisdiction. Specifically,

Wedemeyer argues that the trial court had jurisdiction where a member of an

association organized for social purposes was expelled without due process and




                                       - 12 -
Case No. 1-09-57


natural justice, which requires notice and hearing with the opportunity to defend

the charges levied against such member for expulsion.

       {¶20} In his second assignment of error, Wedemeyer argues that, to the

extent the trial court’s judgment entry is interpreted as such, the trial court erred in

finding that it lacked personal jurisdiction. Wedemeyer, however, argues that the

trial court’s judgment entry clearly states that the basis of its decision is Civ.R.

12(B)(1), lack of subject matter jurisdiction, and not Civ.R. 12(B)(2), lack of

personal jurisdiction. Even so, Wedemeyer argues that the trial court can exercise

personal jurisdiction over the Reunion Association, because Article I, Section 2 of

the Reunion Association’s constitution and by-laws provides that it “shall have as

it[s] address for official correspondence the address of the Secretary or of the

treasurer as designated from time to time by the Executive Board,” and the

treasurer’s address is in Lima, Ohio.

       {¶21} The Reunion Association argues that the trial court correctly

dismissed the complaint because the trial court lacked personal jurisdiction over it.

Specifically, the Reunion Association contends that the trial court does not have

personal jurisdiction because: the association was formed in Texas; the alleged

wrongful act occurred in Florida; no address has been provided for the Secretary;

no meetings have been held in Ohio, with the exception of a site-seeing reunion

which toured parts of Ohio; and the only connection it has with Ohio is the



                                         - 13 -
Case No. 1-09-57


fortuitous fact that its treasurer has an Ohio address. Noticeably, the Reunion

Association does not argue that the trial court lacks subject matter jurisdiction.

       {¶22} Although the trial court’s judgment entry is captioned “Civ.R.

12(B)(1)” and its legal citations involve subject matter jurisdiction, the trial court

stated the following when dismissing the complaint:

            Plaintiff makes no allegation of fraud, arbitrariness, or
       collusion. The complaint does not contain an allegation that the
       cause of action arose in Ohio. The plaintiff does not allege that
       the association did any act in Ohio. The plaintiff resides in
       Georgia[,] and he does not allege that the alleged acts of
       defendant caused any effects in Ohio.
            Based on the allegations contained in the complaint and the
       affidavit of Theis, it is hereby ORDERED, ADJUDGED[,] and
       DECREED that the plaintiff’s complaint fails [sic] raise a cause
       of action cognizable by this Court. This Court has no power to
       hear and decide this case on the merits.

(Sept. 3, 2009 JE, Doc. No. 4); (Oct. 7, 2009 JE, Doc. No. 11). Based upon these

statements, we find that the trial court relied upon three independent reasons for

dismissing the complaint: (1) a lack of subject matter jurisdiction; (2) failure to

state a claim upon which relief could be granted; and (3) a lack of personal

jurisdiction.   We will address each of these grounds below, combining our

discussion of subject matter jurisdiction and failure to state a claim.

       A.       Subject-matter Jurisdiction & Failure to State a Claim

       {¶23} Subject-matter jurisdiction “refers to the authority that a court has to

hear the particular claim brought to it and to grant the relief requested.” Valmac



                                        - 14 -
Case No. 1-09-57


Industries, Inc. v. Ecotech Machinery, Inc. (2000), 137 Ohio App.3d 408, 412, 738

N.E.2d 873, citing Pennoyer v. Neff (1877), 95 U.S. 714, 24 L.Ed. 565. A Civ.R.

12(B)(6) motion to dismiss for failure to state a claim upon which relief can be

granted, on the other hand, is procedural and tests the sufficiency of the complaint.

Davis v. Widman, 184 Ohio App.3d 705, 2009-Ohio-5430, 922 N.E.2d 272, ¶10,

citing State ex rel. Hanson v. Guernsey Cty. Bd. of Commrs. (1992), 65 Ohio St.3d

545, 548, 605 N.E.2d 378, citing Assn. for the Defense of the Washington Local

School Dist. v. Kiger (1989), 42 Ohio St.3d 116, 117, 537 N.E.2d 1292.

       {¶24} Under Civ.R. 12(B)(1), lack of subject-matter jurisdiction, the

question of law is whether the plaintiff has alleged any cause of action for which

the court has authority to decide. McHenry v. Indus. Comm. (1990), 68 Ohio

App.3d 56, 62, 587 N.E.2d 414. Under Civ.R. 12(B)(6), failure to state a claim

upon which relief may be granted, the court must determine whether it appears

beyond doubt that the plaintiff can prove no set of facts in support of his claim

which would entitle him to relief. Guess v. Wilkinson (1997), 123 Ohio App.3d

430, 434, 704 N.E.2d 328. Unlike a Civ.R. 12(B)(6) motion, however, the court is

not confined to the allegations of the complaint when determining its subject

matter jurisdiction under Civ.R. 12(B)(1). Widman, 2009-Ohio-5430, at ¶10, citing

State ex rel. Fuqua v. Alexander (1997), 79 Ohio St.3d 206, 207, 680 N.E.2d 985;




                                       - 15 -
Case No. 1-09-57


Southgate Dev. Corp. v. Columbia Gas Transmission Corp. (1976), 48 Ohio St.2d

211, 358 N.E.2d 526, paragraph one of the syllabus.

      {¶25} Whether a court has subject matter jurisdiction and whether a

complaint fails to state a claim upon which relief can be granted are questions of

law reviewed de novo. Burns v. Daily (1996), 114 Ohio App.3d 693, 683 N.E.2d

1164; RMW Ventures, L.L.C. v. Stover Family Invest., L.L.C., 161 Ohio App.3d

819, 2005-Ohio-3226, 832 N.E.2d 118, ¶8, citing Hunt v. Marksman Prod. (1995),

101 Ohio App.3d 760, 762, 656 N.E.2d 726. As such, this court may substitute,

without deference, its judgment for that of the trial court. Castlebrook, 78 Ohio

App.3d at 346.

      {¶26} In State ex rel. Ohio High School Athletic Ass’n. v. Judges of the

Court of Common Pleas of Stark Cty. the Ohio Supreme Court stated:

      ‘The decisions of any kind of voluntary society or association in
      disciplining suspending, or expelling members are of a quasi
      judicial character. In such cases the courts never interfere
      except to ascertain whether or not the proceeding was pursuant
      to the rules and laws of the society, whether or not the
      proceeding was in good faith, and whether or not there was
      anything in the proceeding in violation of the laws of the land. *
      * *’

(1962), 173 Ohio St. 239, 247, 181 N.E.2d 161, quoting 4 American

Jurisprudence, 472, Section 27. See, also, 6 Ohio Jurisprudence 3d Associations,

Section 4, Judicial supervision or intervention. The most recent Ohio Supreme

Court case addressing the jurisdiction of the courts in matters of quasi-judicial


                                      - 16 -
Case No. 1-09-57


decisions of voluntary associations is Lough v. University Bowl, Inc. (1968), 16

Ohio St.2d 153, 243 N.E.2d 61. The appellees in that case participated as a team

and tied for first place in a bowling tournament conducted by the appellants,

Varsity Bowl, Inc., Harry Zavakos, and sanctioned by the American Bowling

Congress (“A.B.C.”). 16 Ohio St.2d at 153. Appellees were members of A.B.C.,

which is a voluntary nonprofit membership association. Id. Pursuant to A.B.C.

rules, each participant in the bowling tournament was required to report any

previous tournament winnings of $200 or more. Id. After discovering one of the

appellees did not report such winnings, appellant Zavakos disqualified the

appellees from the tournament. Id.

       {¶27} Appellees appealed Zavakos’ decision to the executive committee of

the Clark County Bowling Association pursuant to A.B.C. rules of appeal. Id. The

committee conducted a hearing at which appellees were represented by counsel

and afforded the right to present evidence and cross-examine witnesses. Id. at 153-

54. Thereafter, a transcribed record from this hearing was sent to A.B.C., which

upheld Zavakos’ decision to disqualify appellees. Id. at 154.

       {¶28} Thereafter, appellees filed a complaint in the Montgomery County

Court of Common Pleas seeking to obtain their prize money. Id. The trial court,

however, sustained a motion to dismiss, holding that it had no jurisdiction to

review A.B.C.’s quasi-judicial decision since A.B.C.’s rules vested it with



                                       - 17 -
Case No. 1-09-57


exclusive and final jurisdiction over such matters. Id. Appellees appealed, and the

Court of Appeals reversed finding that the property rights involved in the case

distinguished it and brought the action outside the general rule that the quasi-

judicial decisions of associations will not be reviewed by the courts in the absence

of fraud, arbitrariness, or collusion. Id.

       {¶29} Thereafter, the Ohio Supreme Court accepted the appeal to

determine “the jurisdictional requirement for judicial review of the decision of a

voluntary association involving property rights of its members, determined under

the constitution and rules of the association.” Id.      The Ohio Supreme Court

ultimately determined that the trial court correctly dismissed the action. Id. at 156.

In reaching that conclusion, the Court in Lough first acknowledged the general

rule that “courts will not interfere with the quasi-judicial decisions of voluntary

associations unless such decisions are alleged and shown to be the result of fraud,

arbitrariness, or collusion.” Id. at 154, citing State ex rel. Ohio High School

Athletic Ass'n. v. Judges of Court of Common Pleas etc., (1962), 173 Ohio St. 239,

247, 181 N.E.2d 261; Boblitt v. Cleveland, C.C. & St. L. Ry. Co., (1943), 73 Ohio

App. 339, 56 N.E.2d 348; Hennekes v. Maupin, (1963), 119 Ohio App. 9, 192

N.E.2d 204; 6 American Jurisprudence 2d 454, Associations and Clubs, Section

27. The Court then noted that appellees had failed to allege any of these criteria to

invoke the trial court’s jurisdiction. Id. at 155.



                                             - 18 -
Case No. 1-09-57


       {¶30} The Court of Appeals, for its part, found that the proceedings of the

association were subject to judicial review because of the property rights involved

in this case. Id. at 154-55. The Court of Appeals cited to the following excerpt in

support of finding jurisdiction: “* * * the proceedings of the association are

subject to judicial review where there is fraud, oppression, or bad faith, or property

or civil rights are invaded * * *.” Id. at 155. The Ohio Supreme Court, however,

found that few of the cases cited in support of this rule of law actually stood for

the proposition as stated. Id. Instead, “these cases, almost without exception,

include the criteria which warrant jurisdiction under the general rule, such as

arbitrary action in violation of the constitution and rules of the association, or a

procedural scheme which is not in accord with due process.” Id., citations omitted

(emphasis added). Applying the foregoing rules to the facts of the case, the Court

in Lough concluded that:

       The facts in the instant case fall within the rule, with which we
       agree, that where the duly adopted laws of a voluntary
       association provide for the final settlement of disputes among its
       members, by a procedure not shown to be inconsistent with due
       process, its action thereunder is final and conclusive and will not
       be reviewed by the courts in the absence of arbitrariness, fraud,
       or collusion. State ex rel. Ohio High School Athletic Ass'n. v.
       Judges, supra; Gallagher v. Harrison, 86 Ohio App. 73, 88
       N.E.2d 589; Boblitt v. Cleveland, C., C. & St. L. Ry. Co., supra.

       The appellees have not properly alleged any of the criteria for
       judicial review. It follows that the trial court was correct in
       granting appellants’ motion to dismiss, and that the Court of
       Appeals erred in reversing the judgment of the trial court.


                                        - 19 -
Case No. 1-09-57



Id. at 155-56 (emphasis added).

         {¶31} Consistent with the Ohio Supreme Court’s observation in Lough,

without exception, the aggrieved members in those cases following the general

rule of judicial restraint were afforded due process. For example, the penalized

members in State ex rel. Ohio High School Athletic Assn. were provided with a

hearing prior to the imposition of the imposed penalty and a rehearing after the

penalty’s imposition. 173 Ohio St. at 248. The Ohio Supreme Court in that case

noted:

         The respondents do not allege any mistake, fraud or collusion.
         The complaint of the respondents is that the penalty imposed by
         the association is too harsh. There is no allegation that it is
         arbitrary or any contention that it is not one provided for by the
         constitution and rules of the association. In fact, the
         uncontroverted allegations, that a hearing was held, that,
         following the imposition of penalty, a rehearing was granted,
         that everybody who wanted to be heard was heard, and that the
         penalty was affirmed, indicate that in no way was the action
         arbitrary.

Id. (emphasis added). Likewise, the aggrieved members in Paddock Hodge Co. v.

Grain Dealers’ Nat. Ass’n; Boblitt v. Cleveland, Cincinnati, Chicago & St. Louis

Ry. Co.; and International Union of Steam and Operating Engineers v. Owens—

cases favorably cited by the Ohio Supreme Court in State ex rel. Ohio High School

Athletic Ass’n.— were all afforded notice and an opportunity to be heard. (1921),

18 Ohio App. 66; (1943), 73 Ohio App. 339, 56 N.E.2d 348; (1928), 119 Ohio St.



                                       - 20 -
Case No. 1-09-57


94, 162 N.E. 386. See, also, Gotsis v. Lorain Cty. Med. Soc. (Oct. 16, 1974), 9th

Dist. No. 2204, at *2 (aggrieved member was afforded written notice of charges, a

hearing before a board of his peers; at the hearing the aggrieved member had a

right to counsel, to be heard in his own defense, to present evidence, to cross-

examine witnesses; aggrieved member was further afforded a right of appeal).

      {¶32} On the other hand, courts have exercised jurisdiction in those cases

where the aggrieved member(s) of a voluntary association were not afforded due

process. As aptly stated by the Court of Appeals in Bay v. Anderson Hills, Inc., “a

member who an association seeks to expel is entitled to due process and natural

justice which requires reasonable notice and hearing with the opportunity to

defend the charges. Courts will intervene where a denial of same has occurred in

the expulsion of a member of an association organized for social purposes.”

(1984), 19 Ohio App.3d 136, 137, 483 N.E.2d 491, citing Normali v. C.A.L.U.

(1974), 39 Ohio App.2d 25, 315 N.E.2d 482; Milkie v. Academy of Medicine

(1969), 18 Ohio App.2d 44, 246 N.E.2d 598; Schwartz v. St. Elizabeth Roman and

Greek Catholic Union (1907), 9 Ohio C.C. (N.S.) 337, 19 Ohio C.D. 471; Cheney

v. Ketcham (1898), 5 Ohio N.P. 139, 7 Ohio Dec. 183. The Court in Normali v.

C.A.L.U. further explained the origins and scope of the aggrieved member’s rights:

      A member of a private association may not be expelled without
      due process. This right is derived not from the Constitution but
      rather from a theory of ‘Natural Justice.’ Milkie v. Academy of
      Medicine (1969), 18 Ohio App.2d 44, 246 N.E.2d 598. Due


                                      - 21 -
Case No. 1-09-57


       process in this respect is comprised of three basic elements: (1)
       absence of bad faith, (2) compliance with the constitution and
       by-laws of the association, and (3) natural justice.

39 Ohio App.2d at 28. “Natural justice” requires “that any gaps in the rules as to

the procedure of the association or its tribunal should be filled by the adoption of

fair methods, with a reasonable regard to the generally accepted main principles of

parliamentary law.” Milkie, 18 Ohio App.2d at 49. “Where there has been a denial

of due process and natural justice, the legal status of the member has not been

changed.” Id. at 50. See, also, 6 Ohio Jurisprudence 3d Associations, Section 9,

Expulsion of members—Requirement of due process.

       {¶33} Based upon these aforementioned cases, we conclude that the facts

of this case, as alleged in the complaint, fall outside the general rule of judicial

restraint. Although Wedemeyer failed to allege fraud or collusion, as observed by

the trial court, he alleged that he “was not provided reasonable notice and hearing

with an opportunity to defend against the charges prior to his expulsion.”

(Complaint, Doc. No. 1, at ¶8).          Additionally, Garry Theis, the Reunion

Association’s treasurer, averred in his affidavit that:

       [Wedemeyer] was voted out of the organization by a unanimous
       vote at our annual meeting in May, 2009, at the Crowne Plaza
       Hotel in Jacksonville, Florida. He was voted out because of his
       aberrant and alarming behavior which necessitated the hiring of
       a private security guard, and on-duty Jacksonville police officer,
       to keep him away. After he was voted out, his dues were
       refunded by letter which he did not claim at the postoffice [sic].



                                         - 22 -
Case No. 1-09-57


(Theis Aff., Doc. No. 3, attached). Although it appears that Wedemeyer may have

been in Jacksonville, Florida for the Reunion Association’s May 2009 annual

meeting, it does not appear that Wedemeyer had notice and an opportunity to be

heard before the Reunion Association expelled him from their membership. In

fact, according to Theis’ affidavit, the Reunion Association hired a security guard

for the very purpose of excluding Wedemeyer. (Id.).          Therefore, unlike the

aggrieved members in those cases where courts have declined jurisdiction, it

appears from the complaint and Theis’ affidavit that Wedemeyer was not afforded

a procedure consistent with basic due process and natural justice prior to his

expulsion. Additionally, we find that Wedemeyer’s allegation that he was denied

due process, if not an independent basis for exercising jurisdiction, sufficiently

alleges that the association’s act of expelling him was arbitrary, which is a ground

for exercising jurisdiction. Lough, 16 Ohio St.2d at 155-56, citing State ex rel.

Ohio High School Athletic Ass'n., 173 Ohio St. at 247; Boblitt, 73 Ohio App. 339;

Maupin, 119 Ohio App. 9; 6 American Jurisprudence 2d 454, Associations and

Clubs, Section 27. As such, the trial court had subject matter jurisdiction over

Wedemeyer’s complaint and erred in finding otherwise.

       {¶34} The trial court also erred in finding that Wedemeyer failed to state a

claim upon which relief could be granted. A member of a voluntary association

who was expelled without due process may be awarded damages for the wrongful



                                       - 23 -
Case No. 1-09-57


expulsion. Bay, 19 Ohio App.3d at 137. Additionally, a court proceeding in equity

may compel the association to afford the aggrieved member due process rights

provided in the association’s constitution or bylaws, and the court may enjoin an

association from excluding the wrongfully expelled member from its activities

since the member’s legal status was never changed by the association’s wrongful

expulsion. Owens, 119 Ohio St. at 99-100; Milkie, 18 Ohio App.2d at 50. As such,

we cannot conclude that Wedemeyer’s complaint fails to state a claim upon which

relief could be granted, and the trial court erred in concluding otherwise.

         {¶35} For all these reasons, we sustain Wedemeyer’s first assignment of

error.

         B.    Personal Jurisdiction

         {¶36} As an additional basis for dismissing the complaint, the trial court

stated reasons that it lacked personal jurisdiction over the Reunion Association.

         {¶37} Once a defendant moves to dismiss a complaint for lack of personal

jurisdiction under Civ.R. 12(B)(2), the burden shifts to the plaintiff to establish

jurisdiction over the nonresident defendant. Hercules Tire & Rubber Co. v.

Murphy (1999), 133 Ohio App.3d 97, 100, 726 N.E.2d 1080, citing Giachetti v.

Holmes (1984), 14 Ohio App.3d 306, 471 N.E.2d 165. When a court determines

personal jurisdiction without an evidentiary hearing, it must “view allegations in

the pleadings and documentary evidence in the light most favorable to the non-



                                        - 24 -
Case No. 1-09-57


moving party” and “resolv[e] all reasonable competing inferences” in favor of the

non-moving party. Goldstein v. Christiansen (1994), 70 Ohio St.3d 232, 236, 638

N.E.2d 541; Giachetti, 14 Ohio App.3d at 307. The plaintiff is only required to

make a prima facie showing of personal jurisdiction when no evidentiary hearing

is held. Giachetti, 14 Ohio App.3d at 307. In order to make a prima facie showing

of personal jurisdiction, “the plaintiff must provide sufficient evidence to allow

reasonable minds to conclude that personal jurisdiction exists over the defendant.”

Parshall v. PAID, Inc., 10th Dist. No. 07AP-1019, 2008-Ohio-3171, ¶9, citing

Goldstein, 70 Ohio St.3d at 236; Giachetti, 14 Ohio App.3d at 307. If the plaintiff

demonstrates a prima facie case for personal jurisdiction, the trial court shall not

dismiss the complaint before it holds an evidentiary hearing. Id. Whether personal

jurisdiction exists is a question of law that we review de novo. Joffe v. Cable Tech,

Inc., 163 Ohio App.3d 479, 2005-Ohio-4930, 839 N.E.2d 67, ¶10.

       {¶38} Whether an Ohio court has personal jurisdiction over a nonresident

defendant, depends upon: (1) whether R.C. 2307.382(A), Ohio’s long-arm statute,

and Civ.R. 4.3 permit the court to assert personal jurisdiction; and, if so, (2)

whether bringing the defendant within the jurisdiction of the Ohio courts would

violate traditional notions of fair play and substantial justice under the Due

Process Clause. Parshall at ¶10, citing Goldstein, 70 Ohio St.3d at 235, citing U.S.

Sprint Communications Co., Ltd. Partnership v. Mr. K’s Foods (1994), Inc., 68



                                       - 25 -
Case No. 1-09-57


Ohio St.3d 181, 183-84, 624 N.E.2d 1048. This two-step analysis is required

because the long-arm statute does not give Ohio courts jurisdiction to the limits of

the Due Process Clause. Parshall at ¶10, citing Goldstein, 70 Ohio St.3d at 238,

fn. 1; Joffe, 2005-Ohio-4930, at ¶11; State ex rel. Atty. Gen. v. Grand Tobacco,

171 Ohio App.3d 551, 2007-Ohio-418, 871 N.E.2d 1255, ¶14.

       {¶39} Ohio’s long-arm statute, R.C. 2307.382, outlines specific activities

that allow Ohio courts to exert personal jurisdiction over a nonresident defendant.

Parshall at ¶11, citing Joffe at ¶12, citing U.S. Sprint, 68 Ohio St.3d at 184.

Civ.R. 4.3(A), which permits out-of-state service of process on a defendant to

confer personal jurisdiction is coextensive with R.C. 2307.382, and the two

provisions “complement each other.” Parshall at ¶12, citing Joffe at ¶12, citing

Kentucky Oaks Mall Co. v. Mitchell’s Formal Wear, Inc. (1990), 53 Ohio St.3d

73, 75, 559 N.E.2d 477; U.S. Sprint, 68 Ohio St.3d at 184. When deciding

whether the defendant is within the long-arm statute’s reach, the court should

consider three factors:

       (1) the defendant must purposefully avail itself of the privilege
       of acting in the forum state or causing a consequence in the
       forum state; (2) the cause of action must arise from the
       defendant’s activities there; and (3) the acts or consequence of
       the defendant must have a substantial enough connection with
       the forum state to make the exercise of jurisdiction over the
       defendant reasonable.




                                       - 26 -
Case No. 1-09-57


Id., citing Krutowsky v. Simonson (1996), 109 Ohio App.3d 367, 370, 672 N.E.2d

219, quoting Cincinnati Art Galleries v. Fatzie (1990), 70 Ohio App.3d 696, 699,

591 N.E.2d 1336.

       {¶40} Consistent with the Due Process Clause, a court may exercise two

different types of personal jurisdiction over a nonresident defendant: specific or

general. Parshall at ¶23, citing Helicopteros Nacionales de Colombia v. Hall

(1984), 466 U.S. 408, 414, 104 S.Ct. 1868, 80 L.Ed.2d 404. “Specific jurisdiction

exists when a plaintiff’s cause of action is related to, or arises out of, the

defendant’s contact with the forum state.” Id. “Conversely, general jurisdiction

exists when a court exercises personal jurisdiction over a defendant in a cause of

action that does not arise out of or relate to the defendant’s contacts with the

forum state.” Parshall at ¶23, citing Joffe at ¶27.

       {¶41} Specific jurisdiction depends on the “‘relationship among the

defendant, the forum, and the litigation,’” which requires that the court determine

whether the defendant has “purposefully established minimum contacts within the

forum State” and whether “the litigation results from alleged injuries that ‘arise

out of or relate to’ those activities.” Parshall at ¶24, citing Helicopteros, 466 U.S.

at 414, quoting Shaffer v. Heitner (1977), 433 U.S. 186, 204, 97 S.Ct. 2569, 53

L.Ed.2d 683; Burger King Corp. v. Redzewicz (1985), 471 U.S. 462, 472, 476, 105

S.Ct. 2174, 85 L.Ed.2d 528. “ ‘Minimum contacts’ has been defined as conduct



                                        - 27 -
Case No. 1-09-57


which creates a substantial connection to the forum state, creates continuing

obligations between a defendant and a resident of the forum, or conducting

significant activities within a state.” Hercules Tire & Rubber Co., 133 Ohio

App.3d at 101, citing McGee v. Internatl. Life Ins. Co. (1957), 355 U.S. 220, 223,

78 S.Ct. 199, 2 L.Ed.2d 223; Travelers Health Assn. v. Virginia (1950), 339 U.S.

643, 648, 70 S.Ct. 927, 94 L.Ed. 1154; Burger King, 471 U.S. at 476.

       {¶42} If the court determines that the defendant has the necessary

minimum contacts within the forum state for specific jurisdiction, the court must

then determine whether asserting personal jurisdiction over the defendant would

“offend ‘traditional notions of fair play and substantial justice.’” Parshall at ¶25,

quoting Internatl. Shoe Co. v. Washington (1945), 326 U.S. 310, 320, 66 S.Ct.

154, 90 L.Ed. 95, quoting Milliken v. Meyer (1940), 311 U.S. 457, 463, 61 S.Ct.

339, 85 L.Ed. 278. The court must evaluate “‘the burden on the defendant,’ ‘the

forum State’s interest in adjudicating the dispute,’ ‘the plaintiff’s interest in

obtaining convenient and effective relief,’ ‘the interstate judicial system’s interest

in obtaining the most efficient resolution of controversies,’ and the ‘shared interest

of the several States in furthering fundamental substantive social policies.’” Id.,

quoting Burger King, 471 U.S. at 477, quoting World-Wide Volkswagen Corp. v.

Woodson (1980), 444 U.S. at 286, 292, 100 S.Ct. 559, 62 L.Ed. 2d 490.




                                        - 28 -
Case No. 1-09-57


       {¶43} In order for a court to exercise general jurisdiction over a

nonresident defendant, the defendant must have “continuous and systematic”

contacts with the forum state. Parshall at ¶27, citing Helicopteros, 466 U.S. at

416. General jurisdiction requires that the defendant have “‘a greater amount of

contacts’” than specific jurisdiction. Id., citing Joffe at ¶37, quoting Charlesworth

v. Marco Mfg. Co. (N.D.Ind.1995), 878 F.Supp. 1196.            General jurisdiction

requires contacts with the forum state that are “‘so substantial and of such a nature

as to justify suit against [the defendant] on causes of action arising from dealings

entirely distinct from those activities.’” Joffe at ¶37, citing Gallert v. Courtaulds

Packaging Co., Inc. (S.D. Ind. 1998), 4 F.Supp.2d 825, 831, quoting Internatl.

Shoe, 326 U.S. at 318.

       {¶44} As an initial matter, this Court is limited to reviewing the allegations

in Wedemeyer’s complaint and Treasurer Theis’ affidavit submitted in support of

the Reunion Association’s motion to dismiss since we determined that

Wedemeyer’s answer brief (with his attached affidavit and other documents) was

untimely filed with the trial court, and as such, was not considered by the trial

court. (Doc. Nos. 1, 3); See, e.g., Litva v. Richmond, 172 Ohio App.3d 349, 2007-

Ohio-3499, 874 N.E.2d 1243, ¶18 (‘“Despite the fact that appellate courts review

summary judgment decisions de novo, ‘[t]he parties are not given a second chance

to raise arguments that they should have raised below.’” As such, an appellate



                                       - 29 -
Case No. 1-09-57


court must limit its review of a summary judgment to that which was on record

before the trial court.).

       {¶45} This Court must also reject Wedemeyer’s argument on appeal that

the Reunion Association is an Ohio resident for jurisdictional purposes, because its

treasurer’s address is in Ohio and the Reunion Association’s constitution and by-

laws provide that, as designated from time to time by the executive board, the

association “shall have as its address for official correspondence the address of the

Secretary or of the Treasurer.” To begin with, Wedemeyer failed to raise this

argument below by failing to timely file his answer brief, and, even if it were

timely, Wedemeyer did not raise this issue in his answer brief. (Doc. No. 4).

Although Wedemeyer argued that the Reunion Association had a “substantial

presence in Ohio,” he never argued that the association was a resident of Ohio for

jurisdictional purposes as he now argues. (Id.); (Appellant’s Brief at 6). As such,

we find that Wedemeyer has waived this argument on appeal.                   Finally,

Wedemeyer fails to provide this Court with any law upon which his argument is

based as required by App.R. 16(A)(7).        On the other hand, Treasurer Theis’

affidavit states, in pertinent part, that the Reunion association: has approximately

1,000 members who live all across the United States; was organized in Corpus

Christi, Texas but never formally chartered; erected a monument in Jacksonville,

Florida; never held any meetings in Ohio; and meetings planned for the future



                                       - 30 -
Case No. 1-09-57


would not be in Ohio. (Theis’ Aff., Doc. No. 3, attached). Theis further averred

that he was the only association officer living in Ohio, and that Wedemeyer was

voted out of the association at its annual meeting in Jacksonville, Florida. (Id.).

On the basis of this record, we will treat the Reunion Association as a nonresident

defendant for jurisdictional purposes.

       {¶46} Viewing the allegations made in Wedemeyer’s complaint in his

favor, we conclude that he has failed to make a prima facie showing of personal

jurisdiction such that reasonable minds would conclude that personal jurisdiction

exists over the Reunion Association. Goldstein, 70 Ohio St.3d at 236; Giachetti,

14 Ohio App.3d at 307. As the trial court noted, the complaint fails to allege that

any cause of action arose in Ohio, that the association did any act in Ohio, or that

the association’s acts caused any effects in Ohio. (Complaint, Doc. No. 1). The

complaint fails to state any ground for which the trial court could exercise

jurisdiction pursuant to the long-arm statute, R.C. 2307.382, or Civ.R. 4.3. (Id.).

Therefore, personal jurisdiction cannot be exercised on that basis.

       {¶47} Next, we must decide whether the trial court could exercise

jurisdiction over the Reunion Association beyond that provided in the long-arm

statute or Civ.R. 4.3 consistent with the Due Process Clause. Parshall at ¶10,

citing Goldstein, 70 Ohio St.3d at 238, fn. 1; Joffe, 2005-Ohio-4930, at ¶11;

Grand Tobacco, 2007-Ohio-418, at ¶14. (Further inquiry is required because the



                                         - 31 -
Case No. 1-09-57


long-arm statute does not give Ohio courts jurisdiction to the limits of the Due

Process Clause.). We find that the trial court could not exercise specific personal

jurisdiction over the Reunion Association. To begin with, the complaint does not

allege any “action [that] is related to, or arises out of, the defendant’s contact with

the forum state,” for which the trial court could not have exercised specific

jurisdiction over the Reunion Association. Parshall at ¶23, citing Helicopteros,

466 U.S. at 414. Furthermore, a court may exercise specific jurisdiction only

when the defendant has purposefully established minimum contacts with the

forum state. Parshall at ¶24, citing Helicopteros, 466 U.S. at 414, quoting Shaffer,

433 U.S. at 204; Burger King, 471 U.S. at 472.           Minimum contacts require

“conduct which creates a substantial connection to the forum state, creates

continuing obligations between a defendant and a resident of the forum, or

conducting significant activities within a state.” Hercules Tire & Rubber Co., 133

Ohio App.3d at 101, citing McGee, 355 U.S. at 223; Travelers Health Assn., 339

U.S. at 648; Burger King, 471 U.S. at 476. The only connection the Reunion

Association has with Ohio discernable from the complaint and Theis’ affidavit is

that its treasurer resides here. Although the complaint states that the Reunion

Association’s constitution and by-laws provides that the association “shall have as

its address for official correspondence the address of the Secretary or of the

Treasurer as designated from time to time by the Executive Board,” the complaint



                                        - 32 -
Case No. 1-09-57


does not state that the Executive Board, in fact, designated the Treasurer’s address

for such purposes. (Complaint, Doc. No. 1, at ¶3). Even assuming the executive

board designated the treasurer’s address as the association’s address, that fact, in

and of itself, is not a “substantial connection” with Ohio such that we could

conclude in this case that the association had minimum contacts with Ohio.

       {¶48} Additionally, asserting specific personal jurisdiction over the

Reunion Association offends traditional notions of fair play and substantial justice.

Internatl. Shoe Co., 326 U.S. at 320, quoting Milliken, 311 U.S. at 463; Burger

King, 471 U.S. at 477, quoting World-Wide Volkswagen, 444 U.S. at 292. The

burden on the association to defend the action would be great; Ohio’s interest is

minimal as the cause of action accrued in Florida and does not involve an Ohio

resident; the plaintiff’s interest in obtaining convenient and effective relief is not

furthered by asserting personal jurisdiction over the defendant in Ohio; and

asserting personal jurisdiction in Ohio does not further the shared interest of the

several states in accomplishing justice or the most efficient resolution of

controversies. See id.    Therefore, the trial court could not exercise specific

personal jurisdiction over the Reunion Association consistent with the Due

Process Clause. Furthermore, the trial court could not exercise general personal

jurisdiction over the Reunion Association since general personal jurisdiction

requires that the defendant have “a greater amount of contacts” than specific



                                        - 33 -
Case No. 1-09-57


jurisdiction. Joffe at ¶37, quoting Charlesworth v. Marco                Mfg. Co.

(N.D.Ind.1995), 878 F.Supp. 1196.

       {¶49} For all the aforementioned reasons, the trial court did not err by

dismissing the complaint for lack of personal jurisdiction. Wedemeyer’s second

assignment of error is, therefore, overruled.

       C.     Conclusion

       {¶50} Since the trial court had subject matter jurisdiction, and the

complaint stated a claim upon which relief could be made, we sustain

Wedemeyer’s first assignment of error. However, “[a] judgment by the trial court

which is correct, but for a different reason, will be affirmed on appeal as there is

no prejudice to the appellant.” Widman, 2009-Ohio-5430, at ¶16, citations omitted.

Wedemeyer has suffered no prejudice from the trial court’s erroneous legal

conclusions with respect to assignment of error one, because the trial court

properly dismissed the complaint for lack of personal jurisdiction.

       {¶51} Having found no error prejudicial to the appellant herein in the

particulars assigned and argued, we affirm the judgment of the trial court.

                                                               Judgment Affirmed

ROGERS and SHAW, J.J., concur.

/jlr




                                        - 34 -
Case No. 1-09-57




                   - 35 -